731 N.W.2d 410 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terrance Donell WHITE, Defendant-Appellant.
Docket No. 132868. COA No. 272675.
Supreme Court of Michigan.
May 23, 2007.
On order of the Court, the application for leave to appeal the November 28, 2006 order of the Court of Appeals is considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Saginaw Circuit Court for a determination of whether the defendant is indigent and, if so, for the appointment of appellate counsel, in light of Halbert v. Michigan, 545 U.S. 605, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005). Appointed counsel may file an application for leave to appeal to the Court of Appeals, and/or any appropriate postconviction motions in the trial court, in accord with MCR 7.205(F), except that the time for filing shall be determined based on the date of the circuit court's order appointing counsel. Counsel may include among the issues raised, but is not required to include, those issues raised by the defendant in his application for leave to appeal to this Court. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should now be reviewed by this Court. The motion for bond pending appeal is DENIED as moot.
We do not retain jurisdiction.